                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
NOBLE TALENTS LLC, NOBLE CAPITAL                                   DOC #: _________________
INTERNATIONAL LLC, and NOBLE MARKETS,                              DATE FILED: _12/12/2019
LLC,

                              Plaintiffs,

               -against-                                         19 Civ. 11020 (AT)

MARC ASCH, Individually and as the Alter Ego of                        ORDER
MEA INVESTMENTS LLC, and MEA
INVESTMENTS LLC,

                        Defendants.
ANALISA TORRES, District Judge:

         Plaintiff brings this action against Defendants Mark Asch and MEA Investments LLC,
invoking subject matter jurisdiction by reason of diversity of citizenship, 28 U.S.C. § 1332.
Compl. ¶ 6, ECF No. 1. Plaintiffs are Noble Talents LLC, Nobel Capital International LLC, and
Noble Markets, LLC. If Plaintiffs are, indeed, limited liability companies, as their names would
imply and the complaint alleges, Compl. ¶¶ 1–3, and if MEA Investments LLC is a limited
liability company, as its name implies and the complaint alleges, Compl. ¶ 5, then the complaint
must allege the citizenship of natural persons who are members of each limited liability company
and the place of incorporation and principal place of business of any corporate entities who are
members of each limited liability company. By December 19, 2019, Plaintiffs shall amend their
pleading to allege, for each LLC, the citizenship of each constituent person or entity. See
Handelsman v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48, 51–52 (2d Cir. 2000) (citing
Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998)); Strother v. Harte, 171 F. Supp. 2d
203, 205 (S.D.N.Y. 2001) (“For purposes of diversity jurisdiction, a limited liability company
has the citizenship of each of its members.”). If Plaintiffs fail to amend the complaint by the
foregoing date to truthfully allege complete diversity based upon the citizenship of each
constituent person or entity of each LLC, then the complaint will be dismissed for lack of subject
matter jurisdiction.

       SO ORDERED.

Dated: December 12, 2019
       New York, New York
